Exhibit 21.1 Subsidiaries of Tucows Inc., a Pennsylvania corporation 1. Tucows (Delaware) Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows Inc. 2. Tucows.com Co., a Nova Scotia corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 3. Tucows Corp., a Mississippi corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 4. Tucows (UK) Limited, a company incorporated in England and Wales, is a wholly owned subsidiary of Tucows.com Co. 5. Tucows (Australia) Pty Limited, a Victoria corporation, is a wholly owned subsidiary of Tucows.com Co. 6. Tucows (Germany) Inc., a Bonn corporation, is a wholly owned subsidiary of Tucows.com Co. 7. EPAG Domainservices GmbH, a Nova Scotia corporation, is a wholly owned subsidiary of Tucows (Germany) Inc. 8 Ting Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 9. Tucows TDLs Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com Co.
